Continuing Abatement Order filed April 18, 2019




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-18-00741-CV

                    IN RE SCOTT M. CLEARMAN, Relator

                           ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               Probate Court No. 1
                              Harris County, Texas
                          Trial Court Cause No. 461,672

                   CONTINUING ABATEMENT ORDER

      On Friday, August 24, 2018, relator Scott M. Clearman filed a petition for
writ of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex.
R. App. P. 52. In the petition, relator asks this court to compel respondent, the
Honorable Loyd Wright, presiding judge of Probate Court No. 1 of Harris County,
to vacate his orders of July 10, 2018, and August 2, 2018, regarding relator’s motion
to quash.

      Because respondent ceased to hold the office of Judge of Probate Court No. 1
of Harris County, Texas, after the institution of this action, we abated this mandamus
proceeding to permit respondent’s successor, the Honorable Jerry Simoneaux, to
reconsider the decision regarding relator’s request for relief. See Tex. R. App. P.
7.2(b); see also In re Baylor Med. Ctr. at Garland, 280 S.W.3d 227, 228 (Tex. 2008)
(orig. proceeding) (“Mandamus will not issue against a new judge for what a former
one did.”).

      Judge Simoneaux advised this court by letter that he stood by Judge Wright’s
decision not to vacate the July 10, 2018 and August 2, 2018 orders. However, Judge
Simoneaux did not provide this court with a signed order reflecting his rulings
regarding the relators’ request for relief. Therefore, the abatement of this case is
continued until May 3, 2019, by which time Judge Simoneaux shall file with this
court a signed order reflecting his rulings concerning relator’s request. This court
will then consider a motion to reinstate or dismiss this proceeding, as appropriate.

                                   PER CURIAM

Panel consists of Justices Wise, Zimmerer, and Spain.




                                          2